DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-18 are pending in the claims.
Information Disclosure Statement
In the information disclosure statement (IDS) filed 30 December 2019, NPL references 11-14 have been lined out by the examiner because no copy of the NPL documents has been provided.  37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both a “first recess” (see paragraphs [0064] and [0070]) and a “longitudinal slit” (see paragraph [0072]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 and 8-9 are objected to because of the following informalities:  
Re. Claim 1:  Lines 11-16 of claim 1 should be amended as follows:
--a direction of the at least two through holes is perpendicular to a direction of the at least one hole of the first side, wherein the lock housing is configured to be assembled with a second identical lock housing such that the openings along the periphery of the recesses of the second and third side of the lock housing is placed opposite to the openings along the periphery of the recesses of the second and third side of the second lock housing to form a geometry,--
Re. Claim 2:  Claim 2 should be amended as follows:
--2. The lock housing according to claim 1, further comprising a rounded edge placed between the first and second sides.--
Re. Claim 3:  Claim 3 should be amended as follows:
--3.  The lock housing according to claim 1, further comprising a rounded edge placed between the first and third sides.--
Re. Claim 8:  Claim 8 should be amended as follows:
--8.  The locking device according to claim 7, wherein the first and a second lock housing each comprises a rounded edge placed between the first and second sides.--
Re. Claim 9:  Claim 9 should be amended as follows:
--9.  The locking device according to claim 7, wherein the first and a second lock housing each comprises a rounded edge placed between the first and third sides.--

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 9, respectively of U.S. Patent No. 10,527,079.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are either anticipated by or obvious in view of the claims of U.S. Patent No. 10,527,079.
Re Claim 1:  Instant claim 1 is anticipated by claim 1 of U.S. Patent No. 10,527,079.
Re Claims 2-5:  The limitations of these claims do not provide a non-obvious patentable distinction over claim 1 of U.S. Patent No. 10,527,079.
Re Claim 6:  Instant claim 6 is anticipated by claim 4 of U.S. Patent No. 10,527,079.
Re Claim 7:  Instant claim 1 is anticipated by claim 5 of U.S. Patent No. 10,527,079.
Re Claims 8-11:  The limitations of these claims do not provide a non-obvious patentable distinction over claim 5 of U.S. Patent No. 10,527,079.
Re Claims 12-13:  The limitations of these claims do not provide a non-obvious patentable distinction over claim 6 of U.S. Patent No. 10,527,079.
Re Claim 14:  Instant claim 14 is anticipated by claim 6 of U.S. Patent No. 10,527,079.
Re Claim 15:  The limitations of this claim do not provide a non-obvious patentable distinction over claim 7 of U.S. Patent No. 10,527,079.
Re Claim 16:  Instant claim 16 is anticipated by claim 7 of U.S. Patent No. 10,527,079.
Re Claim 17:  Instant claim 17 is anticipated by claim 9 of U.S. Patent No. 10,527,079.
Re Claim 18:  The limitations of this claim do not provide a non-obvious patentable distinction over claim 9 of U.S. Patent No. 10,527,079.

Allowable Subject Matter
Claims 1-18 would be allowable if the above Claim Objections and Double Patenting Rejections are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 7, 16, and 17 have a similar scope to the independent claims of the allowed Parent Case 15/173,124 and thus are considered allowable over the prior art of record for the same reasons listed in the Notice of Allowance of the Parent Case 15/173,124 (now U.S. Patent No. 10,527,079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678